Exhibit 10.5

EXECUTION COPY

OMNIBUS AGREEMENT

This OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein) by and among Titan Energy Management, LLC,
a Delaware limited liability company (“Management”), Atlas Energy Resource
Services, Inc., a Delaware corporation (“AERS”), Titan Energy, LLC, a Delaware
limited liability company (“FinanceCo”), and Titan Energy Operating, LLC, a
Delaware limited liability company (“Opco”). The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.”

R E C I T A L S:

WHEREAS, on July 27, 2016, Atlas Resource Partners, L.P. (“ARP”) and certain of
its direct and indirect domestic subsidiaries (each, a “Debtor”, and
collectively, the “Debtors”) filed voluntary petitions for relief under chapter
11 of title 11 of the United States Code, in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”),Case No. 16-12149
(SHL) (Jointly Administered) (the “Cases”);

WHEREAS, on July 27, 2016, the Debtors filed the Joint Prepackaged Chapter 11
Plan of Reorganization of Atlas Resource Partners, L.P., et al, pursuant to
Chapter 11 of the Bankruptcy Code (the “Plan”) in the Cases;

WHEREAS, following the execution and delivery of this Agreement by each of the
Parties, the Debtors shall seek the entry of an order confirming the Plan,
pursuant to which, among other things, the Bankruptcy Court will approve this
Agreement and the obligations of Debtor FinanceCo hereunder;

WHEREAS, pursuant to and in accordance with the Plan, the assets that comprised
the Business (as defined herein) previously conducted by ARP have vested in Opco
and its subsidiaries. Atlas Energy Group, LLC (“ATLS”) was the general partner
of ARP and, in such capacity, operated and managed the Business on behalf of
ARP;

WHEREAS, FinanceCo is the managing member of Opco;

WHEREAS, pursuant to the Delegation Agreement of even date herewith (the
“Delegation Agreement”), FinanceCo has delegated to Management (the
“Delegation”) all of FinanceCo’s rights and powers to manage and control the
business and affairs of Opco to the fullest extent permitted under the Opco LLC
Agreement (as defined below) and Delaware law, subject to the terms and
conditions of the Delegation Agreement, the FinanceCo LLC Agreement (as defined
below) and the Opco LLC Agreement;

WHEREAS, AERS is an Affiliate of Management and employs personnel who will
provide Services on behalf of Management; and



--------------------------------------------------------------------------------

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their agreement, as more fully set forth herein, with respect to certain
general, administrative, management and operating services to be provided by
Management for and on behalf of the FinanceCo Group (as defined below) and
Opco’s payment and reimbursement obligations related thereto, and certain other
matters.

NOW THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.

“ARP” is defined in the Recitals to this Agreement.

“ATLS” is defined in the Recitals to this Agreement.

“Audit Right” is defined in Section 3.8.

“Bankruptcy Court” is defined in the Recitals to this Agreement.

“Business” means (i) developing and producing natural gas, crude oil and natural
gas liquids, (ii) acquiring, owning and managing oil and gas property related to
the foregoing, and (iii) sponsoring and managing, and co-investing in, certain
Tax-Advantaged Drilling Partnerships.

“Business Day” shall mean a day on which Federal Reserve member banks in New
York, New York are open for business.

“Cases” is defined in the Recitals to this Agreement.

“Change of Control Event” means (i) consummation of a merger or other
transaction, other than a transaction pursuant to which the securities of
FinanceCo outstanding immediately prior thereto continue to represent more than
50% of the combined voting power of the successor or parent entity or as a
result of which more than 50% of the combined voting power is owned by Permitted
Holders (as defined in that certain Employment Agreement, dated as of September
1, 2016, between FinanceCo and Daniel Herz); (ii) a direct or indirect sale,
transfer or other disposition (in a single transaction or a series of related
transactions) of all or substantially all of the assets of FinanceCo and its
subsidiaries, taken as a whole; or (iii) an approval by FinanceCo’s equity
holders of a plan of complete liquidation or dissolution of FinanceCo.

 

2



--------------------------------------------------------------------------------

“Class B Directors” has the meaning set forth in the FinanceCo LLC Agreement.

“Closing Date” means the date the Plan is substantially consummated.

“Common Shares” means the common shares representing limited liability company
interests in FinanceCo.

“Comparable Employment” means employment which provides the applicable employee
with no less favorable (i) salary and bonus, (ii) employee benefits, (iii)
position and duties and (iv) severance protection (in each case as compared to
employment with such employee’s employment at Management or an Affiliate
thereof), at a location that is within 35 miles of the location at which such
employee provided services to Management or an Affiliate thereof.

“Confidential Information” shall mean, with respect to a particular Party, the
matters, data, experience, know-how, documents, secrets, dealings, transactions
and affairs of or relating to such Party and its Affiliates that is confidential
or proprietary, including (i) with respect to Management, all information
regarding allocated costs and expenses hereunder (including all information
relating to or derived from the books, records and accounts of Management
(regardless of whether included or incorporated into a report delivered to a
Party or the Conflicts Committee (as defined below) hereunder or otherwise)) or
this Agreement, and (ii) with respect to FinanceCo and Opco, all information
regarding the Business that is confidential or proprietary.

“Conflicts Committee” means the Conflicts Committee of the board of directors of
FinanceCo established pursuant to the FinanceCo LLC Agreement (as such agreement
is in effect on the Closing Date).

“control,” “is controlled by” or “is under common control with” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract, or otherwise.

“Debtor” is defined in the Recitals to this Agreement.

“Delegation” is defined in the Recitals to this Agreement.

“Delegation Agreement” is defined in the Recitals to this Agreement.

“Disclosing Party” is defined in Section 6.11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FinanceCo Group” means FinanceCo, Opco and its subsidiaries.

“FinanceCo LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Titan Energy, LLC, dated as of the Closing Date, as such
agreement is in effect on the Closing Date, to which reference is hereby made
for all purposes of this Agreement.

 

3



--------------------------------------------------------------------------------

“Force Majeure” means acts, occurrences, events and conditions beyond the
reasonable control of Management, and that by the exercise of due diligence
Management is unable to avoid or overcome in a reasonable manner, including (to
the extent meeting the foregoing requirements) acts of God, labor disputes of a
general nature or that affect an entire industry, sudden actions of the
elements, or denial, lapse or revocation of any permit or regulatory approval
necessary in connection with the operation of the Business.

“Indemnitee” means (a) Management, (b) any Person who is or was an Affiliate of
Management, (c) any Person who is or was a manager, managing member, officer,
director, employee, agent, fiduciary or trustee of Management or any Affiliate
of Management, (d) any Person who is or was serving at the request of Management
or any Affiliate of Management as a manager, managing member, officer, director,
employee, agent, fiduciary or trustee of another Person; provided that a Person
shall not be an Indemnitee by reason of providing, on a fee-for-services basis,
trustee, fiduciary or custodial services; and (e) any Person that Management
designates as an “Indemnitee” for purposes of this Agreement.

“Initial Compensation Arrangements” means the employment agreements and
Management Incentive Plan assumed and adopted, respectively, in connection with
the consummation of the RSA and the Plan.

“Liability” means any loss, damage, deficiency, cost, expense, obligation, fine,
penalty, expenditure, claim or liability (including attorneys’ fees and expenses
and claims and liabilities resulting from environmental conditions or any third
party claims or liabilities), injuries or other casualties of any kind to the
person or property of anyone (including FinanceCo and Opco and their respective
Affiliates and including loss or damage due to lack of insurance) including
environmental damage.

“License” is defined in Section 4.1.

“Losses” means all losses, damages, liabilities, injuries, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs and expenses
of any and every kind or character (including, without limitation, court costs
and attorneys’ and experts’ fees and expenses) but excluding federal, state and
local income taxes payable by FinanceCo.

“Marks” is defined in Section 4.1.

“Management Incentive Plan” means that certain Management Incentive Plan
described in the “New Atlas Executive Compensation and Management Incentive
Program Term Sheet” dated as of the date of the RSA and attached as an exhibit
to the Term Sheet For 7.75% and 9.25% Senior Notes, which is attached as Exhibit
C to the RSA.

“Name” is defined in Section 4.1.

“Opco LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of Opco, as may be amended from time to time in accordance with the
terms thereof.

“Party” and “Parties” are defined in the introduction to this Agreement.

 

4



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Plan” is defined in the Recitals to this Agreement.

“Preferred Share” means the Series A Preferred Share as defined in the FinanceCo
LLC Agreement.

“Properties” means, at any time, the oil and natural gas properties owned by the
FinanceCo Group at such time, including oil and gas leases, mineral interests,
royalty interests, overriding royalty interests, pipelines, flow lines,
gathering lines, gathering systems, compressors, dehydration units, separators,
meters, injection facilities, salt water disposal wells and facilities, plants,
wells, downhole and surface equipment, fixtures, improvements, easements,
rights-of-way, surface leases, licenses, permits and other surface rights, and
other real or personal property appurtenant thereto or used in conjunction
therewith.

“Receiving Party” is defined in Section 6.11.

“Representative” is defined in Section 6.11.

“RSA” means that certain Restructuring Support Agreement, dated as of July 25,
2016, by and among the Debtors and the “Restructuring Support Parties” (as
defined therein), including all exhibits, appendices, schedules or annexes
thereto, as may be amended in accordance with its terms.

“Services” is defined in Section 3.1.

“Subsequent Offering” means any public or private offering of Common Shares
after the Closing Date.

“Tax-Advantaged Drilling Partnership” means any drilling partnership where
investors (individuals or trusts) invest as general partners to take advantage
of the exemption for working interests from the passive income rules in the US
tax code.

 

ARTICLE II

INDEMNIFICATION OF FINANCECO

2.1 Indemnification. To the fullest extent permitted by law, Opco shall
indemnify, defend and hold harmless FinanceCo and its officers, directors,
employees, agents and representatives from and against any Losses suffered or
incurred by FinanceCo or such Persons and related to or arising out of or in
connection with FinanceCo carrying on its Business as provided in the FinanceCo
LLC Agreement, including, without limitation, Losses arising from any threatened
or pending claim or proceeding initiated by a holder of Common Shares against
FinanceCo.

2.2 Insurance. Opco may purchase and maintain insurance to protect itself and
any director or officer of FinanceCo against any liability asserted against and
incurred by such

 

5



--------------------------------------------------------------------------------

director or officer in respect of service as such, whether or not Opco would
have the power to indemnify such director or officer against such liability by
law or under the provisions of this Article II or otherwise.

ARTICLE III

SERVICES AND REIMBURSEMENTS

3.1 Agreement to Provide Services.

(a) Management shall exclusively provide each member of the FinanceCo Group with
all general and administrative and management and operating services as may be
necessary or useful for the conduct of its business and affairs, including but
not limited to financial, legal, accounting, tax advisory, financial advisory,
business development and operating and engineering services, including but not
limited to accounting, auditing, billing, corporate record keeping, treasury
services (including with respect to the payment of distributions and allocation
of reserves for taxes), cash management and banking, planning, budgeting,
investor relations, risk management, information technology, insurance
administration and claims processing, regulatory compliance and government
relations, tax preparation, payroll, human resources, real property/land/title,
geology/geophysics, commercial/marketing/transportation, and environmental,
health and safety, and such other administrative, operating and management
services as the Parties may agree from time to time (collectively, the
“Services”). AERS shall provide such personnel for the performance of Services
as Management shall request. Notwithstanding anything herein to the contrary,
the failure of Management to provide to any member of the FinanceCo Group any
Service for which Management is not entitled to receive full reimbursement under
this Agreement (including where any approval of the Conflicts Committee required
under Section 3.3(b) shall not have been obtained) shall not constitute a breach
of this Agreement.

(b) The Services shall be consistent in nature and quality to the services of
such type previously provided by ATLS in connection with its management and
operation of the Business of ARP prior to the vesting of the assets of the
Business in Opco and its subsidiaries.

(c) Whenever Management or any of its Affiliates makes a determination or takes
or declines to take any other action in the performance of the Services, then,
unless another express standard is provided for in this Agreement, Management or
such Affiliate, shall make such determination or take or decline to take such
other action in good faith and shall not be subject to any other or different
standards imposed by this Agreement, any other agreement contemplated hereby or
under any law, rule or regulation or at equity (including fiduciary
standards). A determination, other action or failure to act by Management or any
of its Affiliates in connection with the provision of Services, will be deemed
to be in good faith unless the applicable party believed such determination,
other action or failure to act was adverse to the interests of Opco (or, if such
Services are being provided directly to FinanceCo, the interests of
FinanceCo). In any proceeding brought by or on behalf of FinanceCo, Opco or any
other member of the FinanceCo Group challenging such action, determination or
failure to act, the Person bringing or prosecuting such proceeding shall have
the burden of proving that such determination, action or failure to act was not
in good faith.

 

6



--------------------------------------------------------------------------------

(d) In accordance with the Delegation Agreement and Section 3.6, Management
shall be entitled to take any actions, or enter into any contracts or
agreements, in connection with this Agreement unless and to the extent that such
action or entry into such contract or agreement is a Non-Delegated Duty and the
Requisite Board Approval has not been obtained. To the extent that Management is
permitted to arrange for contracts with third parties for goods and services in
connection with the provision of the Services, Management shall use commercially
reasonable efforts (i) to obtain such goods and services at rates competitive
with those otherwise generally available in the area in which services or
materials are to be furnished, and (ii) to obtain from such third parties such
customary warranties and guarantees as may be reasonably required with respect
to the goods and services so furnished.

(e) Management shall not permit any liens, encumbrances or charges upon or
against any of the Properties arising from the provision of Services or
materials under this Agreement except (i) in the ordinary course of business
consistent with past practice or (ii) as approved, or consented to, by
FinanceCo.

(f) To the extent Management shall have charge or possession of any of the
FinanceCo Group’s assets in connection with the provision of the Services,
Management shall: (i) separately maintain, and not commingle, the assets of the
FinanceCo Group with those of Management or any of its Affiliates; (ii) not hold
title to any assets owned by the FinanceCo Group and will cause each member of
the FinanceCo Group to hold its assets in its own name; (iii) maintain separate
accounts, financial statements, books and records from those of the FinanceCo
Group; and (iv) maintain an “arm’s-length” relationship with the FinanceCo
Group.

(g) Management shall, at the cost and expense of FinanceCo and Opco (allocated
in accordance with Section 3.3(b)), use commercially reasonable efforts to
obtain and maintain during the term of this Agreement from insurers who are
reasonably acceptable to FinanceCo and authorized to do business in the state or
states or jurisdictions in which Services are to be performed by Management,
insurance coverages in the types and minimum limits as the Parties determine to
be appropriate and as is consistent with standard industry practice and the past
practices of ATLS. Management agrees upon FinanceCo’s reasonable request from
time to time or at any time to provide FinanceCo with certificates of insurance
evidencing such insurance coverage and, upon request of FinanceCo, shall furnish
copies of such policies. Except with respect to workers’ compensation coverage,
the policies shall name FinanceCo as an additional insured, and Management shall
use commercially reasonable efforts to ensure that the policies contain waivers
by the insurers of any and all rights of subrogation to pursue any claims or
causes of action against FinanceCo. Management shall use commercially reasonable
efforts to ensure that the policies provide that they will not be cancelled or
reduced without giving FinanceCo at least 30 days’ prior written notice of such
cancellation or reduction. The insurance policies and coverages may, if
requested, be reviewed with the Conflicts Committee at least annually, beginning
with the first Conflicts Committee meeting following the Closing Date.

(h) If Management uses or licenses intellectual property owned by third parties
in the performance of the Services, Management shall take all reasonable steps
to obtain and maintain to the extent required any such licenses and
authorizations necessary to authorize its use of such intellectual property in
connection with the Services.

 

7



--------------------------------------------------------------------------------

(i) Notwithstanding anything herein to the contrary, an event of Force Majeure
that affects the ability of Management or AERS to perform its obligations under
this Agreement despite its reasonable good faith efforts to mitigate such effect
shall not result in a breach of or failure of performance by Management or AERS
in the performance of its obligations under this Agreement; provided, however,
that the settlement of strikes shall be entirely within the discretion of
Management or AERS, and the foregoing mitigation requirement shall not require
the settlement of any strike by acceding to any demands that are unacceptable or
inadvisable in the sole discretion of Management or AERS; provided further that
(i) the affected Party gives the other Parties prompt written notice describing
the particulars of the Force Majeure; (ii) the suspension of performance is of
no greater scope and of no longer duration than is reasonably attributable to
the Force Majeure; (iii) the affected Party uses commercially reasonable efforts
to remedy its inability to perform its obligations under this Agreement; and
(iv) when the affected Party is able to resume performance of its obligations
under this Agreement, that Party shall give the other Parties written notice to
that effect. Notwithstanding anything herein to the contrary, the existence of a
Force Majeure shall not relieve any Party of (i) any of its payment obligations
under this Agreement or (ii) any other obligation under this Agreement to the
extent that performance of such other obligation is not precluded by such Force
Majeure.

3.2 Performance of Services by Affiliates and Third Parties. The Parties
acknowledge and agree that certain officers affiliated with Management are
parties to employment agreements with FinanceCo and Opco, and FinanceCo and Opco
are jointly and severally liable for the obligations thereunder and shall
transfer funds to AERS promptly when due sufficient to satisfy these obligations
in full, without offset. To the extent that any such officer’s time is allocated
to the business of affiliates of Management (other than any member of the
FinanceCo Group), FinanceCo and/or Opco shall be reimbursed for such allocated
time from AERS pursuant to Section 3.3(b). In discharging its obligations
hereunder, Management may engage any of its Affiliates or any qualified third
party to provide the Services (or any part thereof) on its behalf and the
performance of the Services (or any part thereof) by any such Affiliate or third
party will be treated as if Management performed such Services
itself. Notwithstanding the foregoing, the engagement of any Affiliate or third
party to provide Services shall not relieve Management of its obligations
hereunder. Nothing contained in this Section 3.2 shall be deemed to restrict or
limit the authority of Management to act on behalf of, or otherwise bind,
FinanceCo, Opco or any member of the FinanceCo Group pursuant to Section 3.6,
the Delegation or otherwise.

3.3 Reimbursement of Management.

(a) Subject to Sections 3.3(b) and 3.3(c) below, Opco shall reimburse Management
on a monthly basis, or such other basis as Management may reasonably determine
consistent with past practice, for (i) all direct and indirect expenses
Management or AERS incurs or payments Management or AERS makes on behalf of the
FinanceCo Group (including salary, bonus, incentive compensation, employee
benefits and other amounts paid to any Person, including Affiliates of
Management, including under the Initial Compensation Arrangements, to perform
services for the FinanceCo Group, including the Services, and including the
costs of retaining outside accounting, tax, legal, engineering and other
services) and (ii) all other expenses allocable to the FinanceCo Group or
otherwise incurred by Management or AERS in connection with managing and
operating the FinanceCo Group’s business and affairs (including expenses
allocated to Management by its Affiliates). To the extent that Opco shall have
made a payment to Management in respect of any amount due to AERS hereunder from
any member of the FinanceCo Group, such payment shall be deemed received by AERS
from such member in respect of such obligation.

 

8



--------------------------------------------------------------------------------

(b) To the extent any reimbursable general and administrative costs or expenses
incurred by Management or its Affiliates (including corporate overhead) consist
of an allocated portion of costs and expenses incurred by Management, its
Affiliates or any member of the FinanceCo Group for the benefit of both the
FinanceCo Group and Management and its Affiliates, such allocation shall be made
on a cost reimbursement basis as determined by Management; provided that (x)
promptly after its formation, the Conflicts Committee must review the current
methodology by which ATLS or Management allocates its and its Affiliates’
general and administrative costs (including corporate overhead) to Opco and
either approve or revise such methodology in good faith and (y) the Conflicts
Committee must approve any proposed change to such current methodology before
any such change to such current methodology becomes effective, provided, further
that, in the case of each of clause (x) and clause (y), such approval not to be
unreasonably withheld or delayed. Management shall provide the Conflicts
Committee with such supporting documentation as the Conflicts Committee shall
reasonably request in connection with its consideration of such allocation
methodology or any material modification thereof and the Conflicts Committee
shall be entitled to, acting through FinanceCo, exercise the Audit Right (as
defined herein) in connection with such consideration. All such documentation so
provided shall be subject to Section 6.11.

(c) No cost of any new or additional management compensation agreements or
arrangements (other than those pursuant to the Initial Compensation
Arrangements) will be allocated to Opco unless such management compensation
agreements or arrangements shall have been approved by the Conflicts Committee,
such approval not to be unreasonably withheld or delayed. For the avoidance of
doubt, notwithstanding the foregoing, none of (i) the Initial Compensation
Arrangements, (ii) the allocation of the remaining awards (2.5%) under the
Management Incentive Plan to any officer or employee other than a Named
Executive Officer (any such allocation to a Named Executive Officer shall be
subject to such Conflicts Committee approval under Section 3.3(b)) or (iii) the
costs of any of the foregoing, shall require approval by the Conflicts Committee
in order for such costs to be allocated to Opco.

(d) Reimbursements pursuant to this Section 3.3 shall be in addition to any
reimbursement to Management as a result of indemnification pursuant to Article
V.

3.4 Reimbursement of FinanceCo.

(a) Opco shall reimburse FinanceCo for, or pay on FinanceCo’s behalf, all direct
and indirect costs and expenses incurred by FinanceCo during the term of this
Agreement in connection with the following:

(i) payments or expenses incurred for Services provided to FinanceCo by
Management or by third parties or any Affiliates of Management;

 

9



--------------------------------------------------------------------------------

(ii) payments or expenses incurred in connection with any Subsequent Offering,
including, without limitation, legal and other expert fees, printing costs and
filing fees;

(iii) expenses, compensation and benefits paid to members of the board of
directors of FinanceCo; and

(iv) expenses and expenditures incurred by FinanceCo as a result of FinanceCo
becoming and continuing as a publicly traded entity, including, without
limitation, costs associated with annual, quarterly and other reports to holders
of Common Shares, tax return and Form 1099 preparation and distribution, stock
exchange listing fees, independent auditor fees, limited liability company
governance and compliance, registrar and transfer agent fees and legal fees.

(b) Reimbursements pursuant to this Section 3.4 shall be in addition to any
reimbursement to FinanceCo as a result of indemnification pursuant to Article I.

3.5 Billing Procedures. Opco will reimburse Management and FinanceCo for billed
costs and expenses no later than the later of (a) the last day of the month
following the performance month, or (b) thirty (30) calendar days following the
date of the billing. Billings and payments may be accomplished by inter-company
accounting procedures and transfers. Each billing of Management shall provide
reasonable detail regarding the costs and expenses for which Management and its
Affiliates are seeking reimbursement. All such detail provided under this
Section 3.5 shall be subject to Section 6.11.

3.6 Agency. FinanceCo hereby appoints Management during the term of this
Agreement to act as its agent, and hereby consents to the appointment of
Management during the term of this Agreement to act as agent for each member of
the FinanceCo Group, in each case, for the procurement of all Services to be
procured for any member of the FinanceCo Group by Management pursuant to this
Agreement and, FinanceCo authorizes Management to act on its behalf in procuring
all such services as agent of FinanceCo; provided, however that the foregoing
shall be limited to matters that are either (i) not Non-Delegated Duties or (ii)
are Non-Delegated Duties but the Requisite Board Approvals have been
obtained. The Parties acknowledge and agree that, by virtue of the Delegation,
Management has full power and authority to bind Opco as permitted hereunder, and
thus no separate appointment of Management as agent of Opco is necessary.

3.7 Disputes.

(a) FINANCECO OR OPCO, AS APPLICABLE, MAY, WITHIN 120 DAYS AFTER RECEIPT OF A
BILLING FROM MANAGEMENT, TAKE WRITTEN EXCEPTION TO ANY CHARGE SET FORTH IN SUCH
BILLING, ON THE GROUND THAT THE SAME WAS NOT PROPERLY CHARGED IN CONNECTION WITH
THE PROVISION OF SERVICES. FINANCECO OR OPCO, AS APPLICABLE, SHALL NEVERTHELESS
PAY MANAGEMENT IN FULL WHEN DUE THE BILLED AMOUNT. SUCH PAYMENT SHALL NOT BE
DEEMED A WAIVER OF THE RIGHT OF

 

10



--------------------------------------------------------------------------------

FINANCECO OR OPCO, AS APPLICABLE, TO RECOUP ANY CONTESTED PORTION OF ANY AMOUNT
SO PAID. HOWEVER, IF THE AMOUNT AS TO WHICH SUCH WRITTEN EXCEPTION IS TAKEN, OR
ANY PART THEREOF, IS ULTIMATELY DETERMINED NOT TO BE PROPERLY CHARGED IN
CONNECTION WITH THE PROVISION OF SERVICES, SUCH AMOUNT OR PORTION THEREOF (AS
THE CASE MAY BE) SHALL BE REFUNDED BY MANAGEMENT TO FINANCECO OR OPCO, AS
APPLICABLE, TOGETHER WITH INTEREST THEREON AT THE LESSER OF (I) THE PRIME RATE
PER ANNUM ESTABLISHED BY CITIBANK, NA AS IN EFFECT ON THE DATE OF PAYMENT BY
FINANCECO OR OPCO, AS APPLICABLE, IN RESPECT OF SUCH CONTESTED INVOICE OR (II)
THE MAXIMUM LAWFUL RATE DURING THE PERIOD FROM THE DATE OF PAYMENT BY FINANCECO
OR OPCO, AS APPLICABLE, TO THE DATE OF REFUND BY MANAGEMENT.

(b) If, within 20 days after receipt of any written exception pursuant to
Section 3.7(a), FinanceCo or Opco, on the one hand, and Management, on the
other, have been unable to resolve any dispute set forth in such written
exception and the aggregate amount so in dispute exceeds $1,000,000, either of
FinanceCo or Opco, on the one hand, and Management, on the other, may submit the
dispute to an independent third party auditing firm that is mutually agreeable
to FinanceCo, on the one hand, and Management, on the other hand. The Parties
shall cooperate with such auditing firm and shall provide such auditing firm
access to such books and records as may be reasonably necessary to permit a
determination by such auditing firm. The resolution by such auditing firm shall
be final and binding on the Parties.

3.8 Audit Rights. At any time during the term of this Agreement and for one year
thereafter, FinanceCo and Opco shall have the right to review and, at
FinanceCo’s or Opco’s expense, to copy, the books and records maintained by
Management and AERS relating to the provision of the Services. In addition, to
the extent necessary to verify the performance by Management and AERS of their
obligations under this Agreement, FinanceCo and Opco shall have the right, at
FinanceCo’s or Opco’s expense, to audit, examine and make copies of or extracts
from the books and records of Management and AERS (the “Audit Right”). FinanceCo
and Opco may exercise the Audit Right through such auditors as such Party may
determine in its sole discretion. FinanceCo and Opco shall (i) exercise the
Audit Right only upon reasonable written notice to Management or AERS, as
applicable, and during normal business hours and (ii) use its reasonable efforts
to conduct the Audit Right in such a manner as to minimize the inconvenience and
disruption to Management or AERS, as applicable. All documentation and
information provided under this Section 3.8 in connection with any such review
or audit shall be subject to Section 6.11.

ARTICLE IV

LICENSE OF NAME AND MARK

4.1 Grant of License. Upon the terms and conditions set forth in this Article
IV, each of FinanceCo and Opco hereby grants and conveys to Management a
nontransferable, nonexclusive, royalty-free right and license (“License”) to use
the name “Titan Energy” (the “Name”) and any other trademarks owned by FinanceCo
or Opco which contain the Name (collectively, the “Marks”), in each case in
connection with Management’s operation of the business and affairs of FinanceCo
and Opco.

 

11



--------------------------------------------------------------------------------

4.2 Ownership. Management agrees that ownership of the Name and the Marks and
the goodwill relating thereto shall remain vested in FinanceCo or Opco, as the
case may be, the owner of the mark, and any successor thereto, both during the
term of this License and thereafter, and Management further agrees never to
challenge, contest or question the validity of FinanceCo’s or Opco’s ownership
of any Name or Mark or any registration thereto by FinanceCo or Opco. In
connection with the use of the Name and the Mark, Management shall not in any
manner represent that it has any ownership in the Name and the Marks or
registration thereof except as set forth herein, and Management acknowledges
that the use of the Name and the Marks shall not create any right, title or
interest in or to the Name and the Marks, and all use of the Name and the Marks
by Management shall inure to the benefit of FinanceCo or Opco.

4.3 In the Event of Termination. In the event of termination of this Agreement,
Management’s right to utilize or possess the Marks licensed under this Agreement
shall automatically cease, and no later than thirty (30) days following such
termination, (a) Management shall cease all use of the Marks and shall adopt
trademarks, service marks, and trade names that are not confusingly similar to
the Marks, (b) at Opco’s request, Management shall destroy all materials and
content upon which the Marks continue to appear (or otherwise modify such
materials and content such that the use or appearance of the Marks ceases) that
are under Management’s control, and certify in writing to Opco that Management
has done so, and (c) Management shall change its legal name so that there is no
reference therein to the name “Titan Energy” or any name or d/b/a then used by
any entity related to Opco or any variation, derivation or abbreviation thereof,
and in connection therewith, shall make all necessary filings of certificates
with the Secretary of State of the State of Delaware and to otherwise amend its
organizational documents by such date.

ARTICLE V

LIABILITY; LOSSES; INDEMNIFICATION

5.1 Liability of Indemnitees. Notwithstanding anything to the contrary set forth
in this Agreement, no Indemnitee shall be liable for, and each of FinanceCo and
Opco hereby releases each Indemnitee from any liability for, monetary damages to
FinanceCo, Opco or any of their subsidiaries or Affiliates, or to any Person who
holds or acquires any interest in any equity interest in FinanceCo, Opco or any
of their subsidiaries or Affiliates, for any Liabilities sustained or incurred
as a result of any act or omission of an Indemnitee (or any of its contractors,
subcontractors or Affiliates) in connection with the Services or the Business
unless there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter in question,
the Indemnitee acted in bad faith or engaged in fraud, willful misconduct or, in
the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was criminal. THE EXCULPATION AND RELEASE PURSUANT TO THIS SECTION 5.1
APPLIES TO ALL LIABILITIES, WHETHER DUE IN WHOLE OR IN PART TO A PRE-EXISTING
DEFECT, NEGLIGENT ACTS OR OMISSIONS (WHETHER SOLE, JOINT ON CONCURRENT), STRICT
LIABILITY OR OTHER FAULT OF ANY INDEMNITEE, ITS CONTRACTORS OR SUBCONTRACTORS.

5.2 Indemnification of Indemnitees. To the fullest extent permitted by law but
subject to the limitations expressly provided in this Agreement, all Indemnitees
shall be

 

12



--------------------------------------------------------------------------------

indemnified and held harmless by each of Opco and FinanceCo from and against any
and all losses, claims, damages, Liabilities, joint or several, expenses
(including legal fees and expenses), judgments, fines, penalties, interest,
settlements or other amounts arising from any and all threatened, pending or
completed claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, and whether formal or informal and
including appeals, in which any Indemnitee may be involved, or is threatened to
be involved, as a party or otherwise, by reason of, in connection with or
related to the Services or the Business or such Indemnitee’s status as an
Indemnitee, WHETHER DUE IN WHOLE OR IN PART TO A PRE-EXISTING DEFECT, NEGLIGENT
ACTS OR OMISSIONS (WHETHER SOLE, JOINT ON CONCURRENT), STRICT LIABILITY OR OTHER
FAULT OF ANY INDEMNITEE, ITS CONTRACTORS OR SUBCONTRACTORS; provided that the
Indemnitee shall not be indemnified and held harmless pursuant to this Agreement
if there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Agreement, the Indemnitee
acted in bad faith or engaged in fraud, willful misconduct or, in the case of a
criminal matter, acted with knowledge that the Indemnitee’s conduct was
unlawful. THE WAIVER AND INDEMNIFICATION PROVISIONS PROVIDED FOR IN SECTION 5.1
AND THIS SECTION 5.2 HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE
INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR
NOT THE LIABILITIES IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE
ACTIVE, PASSIVE, OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF
ANY INDEMNITEE. OPCO AND FINANCECO ACKNOWLEDGE THAT THIS STATEMENT CONSTITUTES
CONSPICUOUS NOTICE.

5.3 Advancement of Expenses. To the fullest extent permitted by law, expenses
(including legal fees and expenses) incurred by an Indemnitee who is indemnified
pursuant to Section 5.2 in appearing at, participating in or defending any
claim, demand, action, suit or proceeding shall, from time to time, be advanced
by Opco or FinanceCo prior to a final and non-appealable judgment entered by a
court of competent jurisdiction determining that, in respect of the matter for
which the Indemnitee is seeking indemnification pursuant to Section 5.2, the
Indemnitee is not entitled to be indemnified upon receipt by Opco or FinanceCo
of any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be ultimately determined that the Indemnitee is not entitled to be
indemnified as authorized by Section 5.2.

5.4 Non-Exclusivity. The indemnification provided by Section 5.2 shall be in
addition to any other rights to which an Indemnitee may be entitled under any
agreement, including any limited liability company agreement of Opco, FinanceCo
or any other Person, as a matter of law, in equity or otherwise, both as to
actions in the Indemnitee’s capacity as an Indemnitee and as to actions in any
other capacity, and shall continue as to an Indemnitee who has ceased to serve
in such capacity and shall inure to the benefit of the heirs, successors,
assigns and administrators of the Indemnitee.

5.5 Interested Transactions. An Indemnitee shall not be denied indemnification
in whole or in part under Section 5.2 because the Indemnitee had an interest in
the transaction with respect to which the indemnification applies.

 

13



--------------------------------------------------------------------------------

5.6 Beneficiaries. The provisions of this Article V are for the benefit of the
Indemnitees and their heirs, successors, assigns, executors and administrators
and shall not be deemed to create any rights for the benefit of any other
Persons.

5.7 No Modification, Etc. No amendment, modification or repeal of this Article V
or any provision hereof shall in any manner terminate, reduce or impair the
right of any past, present or future Indemnitee to be indemnified by Opco or
FinanceCo, nor the obligations of Opco and FinanceCo to indemnify any such
Indemnitee under and in accordance with the provisions of this Article V as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

5.8 Reliance.

(a) In performing the Services or otherwise acting under this Agreement,
Management may rely upon, and shall be protected in acting or refraining from
acting upon, any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties.

(b) In performing the Services or otherwise acting under this Agreement,
Management may consult with legal counsel, accountants, appraisers, management
consultants, investment bankers and other consultants and advisers selected by
it, and any act taken or omitted to be taken in reliance upon the advice or
opinion (including an opinion of counsel) of such Persons as to matters that
Management reasonably believes to be within such Person’s professional or expert
competence shall be conclusively presumed to have been done or omitted in good
faith and in accordance with such advice or opinion.

5.9 NO CONSEQUENTIAL DAMAGES. NEITHER PARTY SHALL HAVE ANY LIABILITY UNDER THIS
AGREEMENT FOR (AND EACH PARTY HEREBY RELEASES EACH OTHER PARTY FROM) EXEMPLARY,
PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES
(INCLUDING LOST PROFITS, LOSS OF PRODUCTION OR OTHER DAMAGES ATTRIBUTABLE TO
BUSINESS INTERRUPTION) OF THE OTHER PARTY HERETO ARISING IN CONNECTION WITH THIS
AGREEMENT; PROVIDED, HOWEVER, THAT THE AFOREMENTIONED LIMITATION DOES NOT AFFECT
THE PARTIES’ RIGHT TO INDEMNIFICATION WITH RESPECT TO LIABILITIES TO THIRD
PARTIES FOR EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR
SPECULATIVE DAMAGES.

5.10 No Personal Liability. EXCEPT AS SET FORTH IN THE LIMITED LIABILITY COMPANY
AGREEMENT (OR ENTITY EQUIVALENT) FOR OFFICERS AND DIRECTORS OF ANY MEMBER OF THE
FINANCECO GROUP OR IN ANY EMPLOYMENT CONTRACTS WITH ANY OFFICERS OF ANY MEMBER
OF THE FINANCECO GROUP, EACH PARTY ACKNOWLEDGES AND AGREES THAT IN NO EVENT
SHALL ANY PARTNER, SHAREHOLDER, MEMBER, OWNER,

 

14



--------------------------------------------------------------------------------

OFFICER, DIRECTOR, MANAGER, EMPLOYEE, OR AFFILIATE OF ANY PARTY (UNLESS SUCH
AFFILIATE IS A PARTY), OR ANY PARTNER, SHAREHOLDER, MEMBER, OWNER, OFFICER,
DIRECTOR, MANAGER, EMPLOYEE OF ANY AFFILIATE OF ANY PARTY, BE PERSONALLY LIABLE
TO ANY OTHER PARTY FOR ANY LOSSES, PAYMENTS, OBLIGATIONS, OR PERFORMANCE DUE
UNDER THIS AGREEMENT, OR ANY BREACH OR FAILURE OF PERFORMANCE OF ANY PARTY
HEREUNDER AND THE SOLE RECOURSE FOR PAYMENT OR PERFORMANCE OF THE OBLIGATIONS
HEREUNDER SHALL BE AGAINST EACH OF THE PARTIES AND EACH OF THEIR RESPECTIVE
ASSETS AND NOT AGAINST ANY OTHER PERSON.

5.11 EXCLUSION OF IMPLIED WARRANTIES. THIS AGREEMENT EXPRESSLY EXCLUDES ANY
WARRANTY, CONDITION OR OTHER UNDERTAKING IMPLIED AT LAW OR BY CUSTOM OR
OTHERWISE ARISING OUT OF ANY OTHER AGREEMENT BETWEEN THE PARTIES OR ANY
REPRESENTATION BY ANY OF THEM NOT CONTAINED IN A BINDING LEGAL AGREEMENT
EXECUTED BY ALL PARTIES. EACH OF THE PARTIES ACKNOWLEDGES AND CONFIRMS THAT IT
DOES NOT ENTER INTO THIS AGREEMENT IN RELIANCE ON ANY WARRANTY, CONDITION,
UNDERTAKING, AGREEMENT OR REPRESENTATION SO EXCLUDED.

ARTICLE VI

MISCELLANEOUS

6.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principles that might refer the construction or
interpretation of this Agreement to the laws of another state. Any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, or relating in any manner to, this Agreement must be brought against any
of the Parties in the Court of Chancery of the State of Delaware in and for New
Castle County or, if the Court of Chancery lacks subject matter jurisdiction, in
another court of the State of Delaware, County of New Castle, or in the United
States District Court for the District of Delaware, and each of the Parties
consent to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on any Party anywhere in the world.

6.2 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postage-paid, and registered or certified with return receipt
requested or by delivering such notice in person, by overnight delivery service
or by facsimile or email to such Party. Notice given by personal delivery or
mail shall be effective upon actual receipt. Notice given by facsimile or email
shall be effective upon actual receipt if received during the recipient’s normal
business hours or at the beginning of the recipient’s next Business Day after
receipt if not received during the recipient’s normal business hours. All
notices to be sent to a Party pursuant to this Agreement shall be sent to or
made at the address set forth below or at such other address as such Party may
stipulate to the other Parties in the manner provided in this Section 6.2.

If to the FinanceCo:

Titan Energy, LLC

Park Place Corporate Center One

1000 Commerce Drive, Suite 400

Pittsburgh, PA 15275

Attn: Chief Legal Officer

Facsimile: (215) 405-3823

Email: lwashington@atlasenergy.com

 

15



--------------------------------------------------------------------------------

If to Opco:

Titan Energy Operating, LLC

Park Place Corporate Center One

1000 Commerce Drive, Suite 400

Pittsburgh, PA 15275

Attn: Chief Legal Officer

Facsimile: (215) 405-3823

Email: lwashington@atlasenergy.com

If to Management or AERS:

c/o Titan Energy Management, LLC

Park Place Corporate Center One

1000 Commerce Drive, Suite 400

Pittsburgh, PA 15275

Attn: Chief Legal Officer

Facsimile: (215) 405-3823

Email: lwashington@atlasenergy.com

6.3 Entire Agreement. This Agreement and the Delegation Agreement, the FinanceCo
LLC Agreement and the Opco LLC Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

6.4 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto, provided,
that any such amendment or modification shall require the approval of a majority
of the members of the Conflicts Committee. Each such instrument shall be reduced
to writing and shall be designated on its face an “Amendment” or an “Addendum”
to this Agreement.

6.5 Assignment. No Party shall have the right to assign this Agreement or any of
its respective rights or obligations under this Agreement.

 

16



--------------------------------------------------------------------------------

6.6 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission or in portable document format (.pdf) shall
be effective as delivery of a manually executed counterpart hereof.

6.7 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

6.8 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

6.9 No Third-Party Beneficiaries. Except as expressly set forth in this
Agreement, this Agreement is for the sole and exclusive benefit of the Parties
and their respective successors and shall not (i) create a contractual
relationship with any other Person, (ii) create a cause of action in favor of
any other Person or (iii) confer any rights or remedies upon any other Person.
Without limiting the generality of the foregoing, the provisions of this
Agreement are enforceable solely by the Parties to this Agreement (except as
otherwise provided in Article V), and no holder of Common Shares shall have the
right, separate and apart from FinanceCo, to enforce any provision of this
Agreement or to compel any Party to this Agreement to comply with the terms of
this Agreement.

6.10 Status of Parties. Except to the extent Management acts as FinanceCo’s
agent as set forth in this Agreement, Management agrees to perform the Services
for FinanceCo hereunder as an independent contractor. Without limiting the other
terms of this Agreement, including but not limited to Article V, as between
Management, on the one hand, and any member of the FinanceCo Group, on the other
hand, Management will have responsibility for the control and direction of its
employees and those of any agent or subcontractor hired by Management to perform
any Services or other responsibilities of Management hereunder. This Agreement
does not create any partnership or joint venture between Management, on the one
hand, and any member of the FinanceCo Group, on the other hand. Management shall
have authority to select the means, methods and manner of performing the
Services, provided Management complies with this Agreement.

6.11 Confidentiality.

(a) Each Party agrees that any Confidential Information of the other Party
received in the course of performance under this Agreement, including the
execution, performance and terms of this Agreement shall be kept strictly
confidential by such receiving Party, except that any Party may disclose
Confidential Information to its Affiliates and their respective officers,
directors and employees (“Representatives”), and Management may disclose such
information for the purpose of or in connection with providing Services pursuant
to this Agreement, including without limitation to third parties that provide
such Services. The Parties agree that Confidential Information shall include,
without limitation, data, information, ideas,

 

17



--------------------------------------------------------------------------------

software, materials, specifications, non-public financial information, business
plans, projections, customer lists, procedures and any other proprietary
information provided by one Party to the other Party under this Agreement. For
the purposes of this Agreement information shall not be treated as Confidential
Information if it: (i) was in the receiving Party’s possession prior to receipt
from the disclosing Party; (ii) is or hereafter becomes generally available to
the public without breach of this Agreement or any other agreement between the
Parties or between a Party and any third party; (iii) becomes available to the
receiving Party from a third party which is not prohibited by an agreement or
otherwise from disclosing such information; or (iv) can be shown to have been
developed by the receiving Party without access to or use of the Confidential
Information of the other Party. Management information provided to the Conflicts
Committee or any of its Representatives hereunder shall be deemed to have been
provided to both FinanceCo and Opco for purposes of this Section 6.11. Each
Party shall be responsible for any breach of this Section 6.11 by its
Representatives.

(b) Notwithstanding any provision of this Section 6.11 to the contrary, subject
to the last sentence of this Section 6.11(b), if a Party (the “Receiving Party”)
(or any Representative to which such Party has made disclosures in accordance
with Section 6.11) is requested or required (by depositions, interrogatories,
requests for information or documents in legal proceedings, subpoena, civil
investigative demand or other similar process, by law or by the rules or
regulations of any regulatory authority having jurisdiction over the Receiving
Party or any such Representative or the rules and regulations of any applicable
national securities exchange) to disclose any of the Confidential Information of
another Party (the “Disclosing Party”), the Receiving Party shall, to the extent
reasonably practicable, provide the Disclosing Party with prompt written notice
of any such request or requirement so that the Disclosing Party may seek, at the
Disclosing Party’s expense, a protective order or other remedy and/or waive
compliance with the provisions of this Agreement, and the Receiving Party shall,
to the extent permitted by law, consult with the Disclosing Party with respect
to taking steps to resist or narrow the scope of any such request or
requirement. If the Disclosing Party seeks a protective order or other remedy,
the Receiving Party shall provide such cooperation as the Disclosing Party shall
reasonably request. If the Receiving Party or any of its Representatives is
required to disclose such Confidential Information to any Person, the Receiving
Party or its Representatives may, without liability hereunder, disclose to such
Person only that portion of such Confidential Information that it has been
advised by its legal counsel must be disclosed, provided that the Receiving
Party and its Representatives shall exercise all reasonable efforts to obtain
assurances that such information will be accorded confidential treatment and to
minimize the disclosure of such Confidential Information. Notwithstanding the
foregoing, a Party may publicly disclose the terms and provisions of this
Agreement and other Confidential Information to the extent required by the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
of the Securities Exchange Commission, or the rules and regulations of any
national securities exchange on which such Party’s securities are listed or
traded, solely with prior written notice to the Disclosing Party to the extent
reasonably practicable.

(c) The Parties acknowledges and agree that a breach by it of its obligations
under this Section 6.11 would cause irreparable harm to the non-breaching
Party(ies) and that monetary damages would not be adequate to compensate such
Party(ies). Accordingly, The Parties agree that the non-breaching Party(ies)
shall be entitled to immediate equitable relief, including a temporary or
permanent injunction, to prevent any threatened, likely or ongoing

 

18



--------------------------------------------------------------------------------

violation by such breaching Party(ies), without the necessity of posting bond or
other security. Each Party’s right to equitable relief shall be in addition to
other rights and remedies available to such Party, for monetary damages or
otherwise.

(d) The provisions of this Section 6.11 shall survive for one year after the
termination of this Agreement.

6.12 Competition.

(a) Except as provided in Section 6.12(c) with respect to Tax-Advantaged
Drilling Partnerships, each Indemnitee shall have the right to engage in
businesses of every type and description and other activities for profit and to
engage in and possess an interest in other business ventures of any and every
type or description, whether in businesses engaged in or anticipated to be
engaged in by any member of the FinanceCo Group, independently or with others,
including business interests and activities in direct competition with the
business and activities of any member of the FinanceCo Group. No such business
interest or activity shall constitute a breach of this Agreement or any related
agreement or any duty otherwise existing at law, in equity or otherwise or
obligation of any type whatsoever, to any member of the FinanceCo Group. No
member of the FinanceCo Group or any other Person shall have any rights by
virtue of this Agreement in any business ventures of any Indemnitee.

(b) Notwithstanding anything to the contrary in this Agreement (other than
Section 6.12(c) with respect to Tax-Advantaged Drilling Partnerships), (i) the
engaging in competitive activities by any Indemnitee in accordance with the
provisions of this Section 6.12 is hereby approved by each of FinanceCo and
Opco, on behalf of themselves and each other member of the FinanceCo Group,
(ii) it shall be deemed not to be a breach by Management or any other Indemnitee
of this Agreement or any duty otherwise existing at law, in equity or otherwise
or obligation of any type whatsoever, to FinanceCo, Opco or any member of the
FinanceCo Group for the Indemnitees to engage in such business interests and
activities in preference to or to the exclusion of FinanceCo, Opco or any member
of the FinanceCo Group and (iii) the Indemnitees (including Management) shall
have no obligation hereunder or as a result of any duty otherwise existing at
law, in equity or otherwise or obligation of any type whatsoever, to present
business opportunities to FinanceCo, Opco or any member of the FinanceCo
Group. Notwithstanding anything to the contrary in this Agreement, the doctrine
of corporate opportunity, or any analogous doctrine, shall not apply to any
Indemnitee (including Management). No Indemnitee (including Management) who
acquires knowledge of a potential transaction, agreement, arrangement or other
matter that may be an opportunity for FinanceCo, Opco or any member of the
FinanceCo Group shall have any duty to communicate or offer such opportunity to
FinanceCo, Opco or any member of the FinanceCo Group, and such Indemnitee
(including Management) shall not be liable to FinanceCo, Opco or any member of
the FinanceCo Group for breach of this Agreement or any duty otherwise existing
at law, in equity or otherwise or obligation of any type whatsoever, by reason
of the fact that such Indemnitee (including Management) pursues or acquires for
itself, directs such opportunity to another Person or does not communicate such
opportunity or information to FinanceCo, Opco or any member of the FinanceCo
Group.

 

19



--------------------------------------------------------------------------------

(c) During the term of this Agreement, Management shall not, directly or
indirectly, and shall cause its Affiliates not to engage, directly or
indirectly, in any of the following activities, other than by or through a
member of the FinanceCo Group:

(i) sponsor any Tax-Advantaged Drilling Partnership for the purpose of raising
funds from investors to finance developmental drilling activities;

(ii) manage or operate any Tax-Advantaged Drilling Partnership; or

(iii) own any interest in any Tax-Advantaged Drilling Partnership; provided,
however, that notwithstanding the foregoing, any officer, director or employee
of Management (or of any Affiliate thereof) who otherwise would be restricted by
this Section 6.12(c) shall be entitled to (x) continue to own any limited
partner interest in any Tax-Advantaged Drilling Partnership held by such Person
on the date hereof and (y) acquire and own any limited partner interest in any
Tax-Advantaged Drilling Partnership with the approval of the Conflicts
Committee.

6.13 Termination.

(a) This Agreement shall be binding on the Parties from and after the Closing
Date, and the term of this Agreement shall commence on the Closing Date. This
Agreement shall terminate (i) with the written consent of each of the Parties,
(ii) automatically upon the closing of the redemption by FinanceCo of the
Preferred Share in accordance with Section 5.7(b)(viii) of the FinanceCo LLC
Agreement, (iii) automatically upon a Change of Control Event, (iv) upon written
notice by Management if FinanceCo or Opco is in material breach of this
Agreement based upon and in accordance with any direction of the Conflicts
Committee, which breach shall not have been cured within 30 days following
receipt by the breaching Party of written notice of such breach from Management,
or such longer period as is reasonably required to cure such breach (other than
a breach of a payment obligation hereunder), provided that the breaching Party
commences to cure such breach within such 30-day period and proceeds with due
diligence to cure such breach, (v) upon written notice by FinanceCo if
Management or AERS is in material breach of this Agreement, which breach shall
not have been cured within 30 days following receipt by Management of written
notice of such breach from FinanceCo, or such longer period as is reasonably
required to cure such breach (other than a breach of a payment obligation
hereunder), provided that the breaching Party commences to cure such breach
within such 30-day period and proceeds with due diligence to cure such breach,
(vi) automatically upon the sale, assignment, transfer, conveyance, gift,
exchange, or other disposal of the Preferred Share to any other person;
provided, however, that subsection (vi) shall not preclude or limit Management’s
ability to mortgage, pledge, hypothecate or grant a security interest in the
Preferred Share; provided further, however, that this Agreement shall terminate
upon any forced sale of the Preferred Share pursuant to the foreclosure of any
such encumbrance, or (vii) automatically upon the termination of the Delegation
Agreement. Notwithstanding anything in this Agreement to the contrary, the
failure to reach agreement on any allocation or any allocation methodology under
Section 3.3 shall not constitute a breach of this Agreement by Management.

 

20



--------------------------------------------------------------------------------

(b) Upon termination of this Agreement, FinanceCo and Opco shall (i) pay to
Management an amount sufficient to reimburse Management and AERS for all
severance and related costs they expect to incur due to staff reduction in
connection with such termination based upon the severance arrangements of
Management and its Affiliates in effect on the date hereof; provided, that (w)
in no event shall the aggregate amount of such reimbursement under this clause
(i) exceed $14.9 million (such cap shall not apply to any amount paid or payable
to any executive with an employment agreement with FinanceCo, and no such amount
paid or payable under any such employment agreement shall count against such
cap), (x) FinanceCo and Opco shall have no obligation under this clause (i) if
FinanceCo shall have terminated this Agreement pursuant to Section 6.13(a)(v),
(y) FinanceCo and Opco shall not be required to reimburse any severance under
this Section 6.13(b) to any employee (excluding any executive with an Employment
Agreement with FinanceCo, which executive shall receive payment under his or her
Employment Agreement) that is offered Comparable Employment by FinanceCo or any
successor to FinanceCo (such offers to be controlled by a majority of the Class
B Directors) or any successor to Management, provided that FinanceCo shall have
provided Management with a written copy of such offer of Comparable Employment
prior to the payment of such severance to such employee, and (z) this Section
6.13(b)(i) shall not apply to any executive with an Employment Agreement with
FinanceCo, which executive shall receive payment under his or her Employment
Agreement, and (ii) pay all amounts then due and owing by FinanceCo or Opco
under the Initial Compensation Arrangements and any amounts that become payable
by FinanceCo or Opco under the Initial Compensation Arrangements upon or in
connection with any event that gives rise to the termination of, or the right to
terminate, this Agreement (including any amounts that are not payable unless and
until any conditions are satisfied, such as the execution of a release by the
relevant employee and, if applicable, the expiration of a specified time period
without the revocation of such release). Management shall provide at least 10
days’ prior written notice to FinanceCo and Opco prior to the payment of any
severance amounts to any employee of Management or AERS and for which FinanceCo
and Opco would have a reimbursement obligation hereunder (excluding any
executive with an Employment Agreement with FinanceCo, which executive shall
receive payment under his or her Employment Agreement), which notice shall
contain reasonably sufficient information with respect to such employee’s
compensation information to allow the Class B Directors (or their designees) to
make an offer of Comparable Employment.

(c) For the avoidance of doubt, any and all obligations of Management or AERS
under the Management Incentive Plan shall be jointly and severally assumed by
FinanceCo and Opco upon termination of this Agreement.

(d) The provisions of, and the obligations of the Parties under, Sections 3.4
and 3.5 (as to any accrued and unpaid obligations), Section 3.7, Section 3.8,
Article V, Section 6.1, Section 6.2, Section 6.11 and this Section 6.13 shall
survive any termination or expiration of this Agreement.

(e) Upon the termination or expiration of this Agreement, (i) Management shall
deliver to FinanceCo as promptly as reasonably possible all records, reports,

 

21



--------------------------------------------------------------------------------

books, data and other material(s) (or copies of any of the foregoing) related to
the performance of the Services that are in the possession of Management and its
Affiliates, other than any such records, reports, books, data and other
material(s) that Management or any of its Affiliates is not permitted to provide
under any applicable law, rule or regulation or the terms of any agreement to
which Management or any of its Affiliates is a party or is subject, and (ii)
Management will reasonably cooperate with FinanceCo to cause an orderly and
timely transition of the Services to a successor manager. FinanceCo and Opco
shall promptly reimburse Management, upon request, for any and all documented
costs and expenses made or incurred by Management and its Affiliates arising out
of or in connection with the performance of their obligations under this Section
6.13(e).

6.14 Interpretation. The Parties to this Agreement acknowledge and agree that:
(a) each Party and its counsel has reviewed, or has had the opportunity to
review, the terms and provisions of this Agreement; and (b) any rule of
construction to the effect that any ambiguities are resolved against the
drafting Party shall not be used to interpret this Agreement; and (c) the terms
and provisions of this Agreement shall be construed fairly as to all Parties and
not in favor of or against any Party, regardless of which Party was generally
responsible for the preparation of this Agreement. The words “include,”
“includes,” and “including” in this Agreement mean “include/includes/including
without limitation.” The use of “or” is not intended to be exclusive unless
expressly indicated otherwise. All references to $, currency, monetary values
and dollars set forth herein shall mean United States (U.S.) dollars. The use of
the masculine, feminine or neuter gender or the singular or plural form of words
shall not limit any provisions of this Agreement. A statement that an item is
listed, disclosed or described means that it is correctly listed, disclosed or
described, and a statement that a copy of an item has been delivered means a
true and correct copy of the item has been delivered. Whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
Business Days are specified. Whenever any action must be taken hereunder on or
by a day that is not a Business Day, then such action may be validly taken on or
by the next day that is a Business Day. Any reference herein to any law, rule or
regulation shall be construed as referring to such law, rule or regulation as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time. All article, section, subsection and exhibit references used
in this Agreement are to articles, sections, subsections and exhibits to this
Agreement unless otherwise specified.

[Remainder of page left intentionally blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

TITAN ENERGY, LLC By:  

/s/ Jeffrey M. Slotterback

  Name:   Jeffrey M. Slotterback   Title:   Chief Financial Officer TITAN ENERGY
OPERATING, LLC By:  

/s/ Jeffrey M. Slotterback

  Name:   Jeffrey M. Slotterback   Title:   Chief Financial Officer TITAN ENERGY
MANAGEMENT, LLC By:  

/s/ Jeffrey M. Slotterback

  Name:   Jeffrey M. Slotterback   Title:   Chief Financial Officer ATLAS ENERGY
RESOURCE SERVICES, INC. By:  

/s/ Jeffrey M. Slotterback

  Name:   Jeffrey M. Slotterback   Title:   Chief Financial Officer

[Signature page to Omnibus Agreement]

 

23